Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is issued in response to Application filed March 05, 2020.
Claims 1-15 are pending.


Information Disclosure Statement
The information disclosure statement filed 03/05/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.


Claim Objections
Claim 7 is objected to because of the following informalities: The preamble recites “the computing computer-readable medium”; however, it should state “The non-transitory computer-readable medium”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This/these claim(s) is/are directed to an abstract idea, as explained in detail below. The claim(s) do(es) not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional functions that do not amount to an inventive concept that would add meaningful limits to practicing the abstract idea.

As per claim 1, this claim recites, in part:
A non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer cause the computer to perform steps.
This is directed towards at least one of the four statutory categories, i.e. manufacture.
The claim further recites, in part: 
in response to the creation request, scheduling a task to generate the trip report skeleton; acknowledging receipt of the creation request; combining the canonical trip report with metadata for rendering data fields from the canonical trip report; creating the trip report skeleton in a Self Describing Object (SDO) from the combined canonical trip report and the metadata; determining whether the trip report skeleton has been created.
These steps describe the concept of creating SDOs and processing this object, which corresponds to the concepts identified as abstract ideas by the courts, such as “an idea of itself’ in Alice. An example of "an idea of itself’ is the concept of “obtaining and comparing intangible data” (CyberSource).
Here, the claims recite the concept of processing a request for trip report skeleton, which in itself is also intangible data describing a clinical study (Specification paragraph 0003).
The concept described in this claim is not meaningfully different from those found by the courts to be abstract ideas. As such, the description in this claim is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim further recites these additional limitations: 
receiving a creation request from a mobile device; processing the request and generating the trip report skeleton in different asynchronous threads; transmitting acknowledgement to the mobile device; when the trip report skeleton is not yet created, canceling the fetch request such that the mobile device is enabled to make a subsequent fetch request for the trip report skeleton; when the trip report skeleton has been created, transmitting the trip report skeleton to the mobile device; and wherein the metadata allows the mobile device to render the trip report skeleton, wherein the trip report skeleton allows the mobile device to input data into data fields when the mobile device is offline from the computer to minimize network interactions therebetween.
These computer components are recited as a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
In particular, the computer is recited to process a request, generating the requested data, and providing the data to the mobile device.
The use of generic computer components to process data in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Regarding the asynchronous threads, this is a well-understood, routine, and conventional technique in the pertinent of operating system, and specifically because the claim recites such threads with a high level of generality without any specific details regarding how the threads would function, such as how they would communicate with each other or pass parameters therebetween.
Regarding the use of a trip skeleton to allow the mobile device to input data in offline mode, there is no indication that the mobile device actually requires online mode to previously input data.
For this reason, simply allowing a user to input data locally without regards to network connection is not a technical improvement.
The claim further recites the use of templates and data fields used to populate data into a database. These limitations have been recited with a high level of generality without any specific recitation what specific data structure is used or how they would be stored into the database.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) is/are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim(s) 2-9 is/are dependent on claim 1 and include(s) all the limitations of the parent claim. Therefore, these claim(s) recite(s) the same abstract idea as discussed above and incorporated herein.
The claim(s) recites additional limitations of embedding additional data structures in the transmitted data; however, they are each functional generic computer components that perform the generic functions of processing, displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. This is not an inventive concept that meaningfully limits the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

As per claim 10, this claim recites, in part: 
A computing system.
This is directed towards at least one of the four statutory categories, i.e. machine.
The claim further recites, in part: 
in response to the creation request, scheduling creation of the trip report skeleton; acknowledging receipt of the creation request; combining the canonical trip report with metadata for rendering data fields from the canonical trip report; creating the trip report skeleton in a Self Describing Object (SDO) from the combined canonical trip report and the metadata; determining whether the trip report skeleton has been created.
These steps describe the concept of creating SDOs and processing this object, which corresponds to the concepts identified as abstract ideas by the courts, such as “an idea of itself’ in Alice. An example of "an idea of itself” is the concept of “obtaining and comparing intangible data” (CyberSource).
Here, the claims recite the concept of processing a request for trip report skeleton, which in itself is also intangible data describing a clinical study (Specification paragraph 0003).
The concept described in this claim is not meaningfully different from those found by the courts to be abstract ideas. As such, the description in this claim is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim further recites these additional limitations: 
receiving a creation request from a mobile device; processing the request and generating the trip report skeleton in different asynchronous threads; transmitting acknowledgement receipt to the mobile device; when the trip report skeleton is not yet created, canceling the fetch request such that the mobile device is enabled to make a subsequent fetch request for the trip report skeleton; when the trip report skeleton has been created, transmitting the trip report skeleton to the mobile device; and wherein the metadata allows the mobile device to render the trip report skeleton, wherein the trip report skeleton allows the mobile device to input data when the mobile device is offline from the computer to minimize network interactions therebetween. 
These computer components are recited as a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
In particular, the computer is recited to process a request, generating the requested data, and providing the data to the mobile device. 
The use of generic computer components to process data in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Regarding the asynchronous threads, this is a well-understood, routine, and conventional technique in the pertinent of operating system, and specifically because the claim recites such threads with a high level of generality without any specific details regarding how the threads would function, such as how they would communicate with each other or pass parameters therebetween.
Regarding the use of a trip skeleton to allow the mobile device to input data in offline mode, there is no indication that the mobile device actually requires online mode to previously input data.
For this reason, simply allowing a user to input data locally without regards to network connection is not a technical improvement.
The claim further recites the use of templates and data fields use to populate data into a database. These limitations have been recited with a high level of generality without any specific recitation what specific data structure is used or how they would be stored into the database.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) is/are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim(s) 11-13 is/are dependent on claim 10 and include(s) all the limitations of the parent claim. Therefore, this/these claim(s) recite(s) the same abstract idea of as discussed above and incorporated herein.
The claim(s) recites additional limitations of embedding additional data structures in the transmitted data; however, they are each functional generic computer components that perform the generic functions of processing, displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. This is not an inventive concept that meaningfully limits the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

As per claim 14, this claim recites, in part:
A method performed by a computer including at least a processor.
This is directed towards at least one of the four statutory categories, i.e. manufacture.
The claim further recites, in part: 
in response to the creation request, scheduling creation of the trip report skeleton; acknowledging receipt of the creation request; combining the canonical trip report with metadata for rendering data fields from the canonical trip report; creating the trip report skeleton in a Self Describing Object (SDO) from the combined canonical trip report and the metadata; determining whether the trip report skeleton has been created.
These steps describe the concept of creating SDOs and processing this object, which corresponds to the concepts identified as abstract ideas by the courts, such as “an idea of itself’ in Alice. An example of "an idea of itself” is the concept of “obtaining and comparing intangible data” (CyberSource).
Here, the claims recite the concept of processing a request for trip report skeleton, which in itself is also intangible data describing a clinical study (Specification paragraph 0003).
The concept described in this claim is not meaningfully different from those found by the courts to be abstract ideas. As such, the description in this claim is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim further recites these additional limitations: 
receiving a creation request from a mobile device; processing the request and generating the trip report skeleton in different asynchronous threads; transmitting acknowledgement to the mobile device; when the trip report skeleton is not yet created, allowing the fetch request to time out such that the mobile device is enabled to make a subsequent fetch request for the trip report skeleton; when the trip report skeleton has been created, transmitting the trip report skeleton to the mobile device; and wherein the metadata allows the mobile device to render the trip report skeleton, wherein the trip report skeleton allows the mobile device to input data when the mobile device is offline from the computer to minimize network interactions therebetween.
These computer components are recited as a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
In particular, the computer is recited to process a request, generating the requested data, and providing the data to the mobile device.
The use of generic computer components to process data in this manner does not impose any meaningful limit on the computer implementation of the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Regarding the asynchronous threads, this is a well-understood, routine, and conventional technique in the pertinent of operating system, and specifically because the claim recites such threads with a high level of generality without any specific details regarding how the threads would function, such as how they would communicate with each other or pass parameters therebetween.
Regarding the use of a trip skeleton to allow the mobile device to input data in offline mode, there is no indication that the mobile device actually requires online mode to previously input data.
For this reason, simply allowing a user to input data locally without regards to network connection is not a technical improvement.
The claim further recites the use of templates and data fields used to populate data into a database. These limitations have been recited with a high level of generality without any specific recitation what specific data structure is used or how they would be stored into the database.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) is/are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim(s) 15 is dependent on claim 14 and include(s) all the limitations of the parent claim. Therefore, this/these claim(s) recite(s) the same abstract idea of as discussed above and incorporated herein.
The claim(s) recites additional limitations of embedding additional data structures in the transmitted data; however, they are each functional generic computer components that perform the generic functions of processing, displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. This is not an inventive concept that meaningfully limits the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Subject Matter Free of Prior Art

Claim(s) 1-15 distinguishes over the prior art for the following reasons.
The following is a statement of reasons for the subject matter free of prior art:
As per claim 1, the primary reason for the indication of subject matter free of prior art is the inclusion of the following limitations in the combination as recited and not found in the closest available prior art of record:
initiate, by the computer, a first thread and a second thread to separate operations of the creation request and generating the trip report skeleton, wherein the first thread and the second thread are performed asynchronously; when the trip report skeleton is not yet created, canceling the fetch request such that the mobile device is enabled to make a subsequent fetch request for the trip report skeleton; and when the trip report skeleton has been created, transmitting the trip report skeleton to the mobile device.
The closest available prior art of record are as follows:
Linenbach (U.S. Patent No. 6,480,847) teaches multi-threading operating including deferring data creation until the user has committed (col.2, lines 21-43); however, Linenbach does not fairly teach or suggest the multi-threading as claimed.
Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention. For this reason, Independent claims 1, 10, and 14 would be found to be subject matter free of prior art.
As per claim(s) 2-9, 11-13, and 15, these claim(s) would also be found to be subject matter free of prior art for at least the same rationale as applied to parent claims 1, 10, and 14 above, and incorporated herein.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891. The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
August 27, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161